Citation Nr: 1044662	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active 
duty from December 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A preliminary review of the claims file reveals that, due to a 
Board personal hearing request, this matter is not ready for 
appellate disposition.

In October 2008, the Veteran filed a timely substantive appeal to 
the Board.  On the appeal form (VA Form 9), the Veteran checked 
the block to request a Board hearing at the local VA office 
before a member, or members, of the Board (a Travel Board 
hearing).  A Travel Board hearing was scheduled to occur in July 
2009; however, in July 2009, prior to this hearing, the Veteran 
informed the RO that he would be unable to attend the hearing due 
to a back problem, and requested that the Board hearing be 
rescheduled.  

In October 2010, the Board mailed the Veteran a letter, asking 
which type of hearing he wished to attend.  In a November 2010 
statement, the Veteran responded in writing that he had chronic 
back problems which made it impossible for him to sit or travel.  
He requested that VA schedule a Board hearing "closer to his 
home."  As the Veteran has not withdrawn his hearing request, 
this case must be returned to the RO to schedule a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2010). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge.  In 
scheduling this hearing, the RO should take 
note of the Veteran's reported travel 
restrictions and explore the feasibility of 
holding a hearing, potentially via video 
conference, from a VA location closer to the 
Veteran's home in Dayton, Ohio.  If such 
accommodations are not feasible, the RO 
should schedule the Travel Board hearing to 
be heard by a Veterans Law Judge, seated at 
the RO in Cleveland, Ohio.  The Veteran 
should be apprised of the next available date 
for such a hearing, and should be informed of 
his right to have a videoconference hearing 
as an alternative.  After the hearing is 
conducted, the case should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this case.  
The purpose of this remand is to afford the Veteran due process 
of law.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


